DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments, see pages 14-15 of the remarks filed 08/29/2022, traversing the rejection of the claims under 35 USC 103 set forth in the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Status of the Claims
Pursuant to the amendment dated 08/29/2022, claim 13 has been cancelled and new claims 15-19 have been added.  Claims 1-12 and 14-19 are pending.  Claims 7-10 stand withdrawn without traverse.  Claims 1-6 and 11, 12, and 14-19 are under current examination.

All rejections not reiterated have been withdrawn.  

Claim Objections
Claim 17 is objected to because of the following informalities:  The phrase “wherein the dissolving solvent is a combination of water and one or more of tert-butanol, ethanol, propylene glycol, and polyethylene glycol in a certain ratio; and in aqueous solvent, one or more of tert-butanol, ethanol, propylene glycol, and polyethylene glycol is 0.1 to 98 parts by weight, based on 1 part by weight water” is awkward.  The phrase “and in aqueous solvent” is redundant as the solvent contains water, and the language limiting the ratio of water to tert-butanol, ethanol, propylene glycol, and polyethylene glycol is also redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 11, 12, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 has been amended to require that the composition include a lyophilized powder of docetaxel conjugate comprising a dissolving solvent.  The application as filed does not support a product that is a lyophilized powder composition that also contains a dissolving solvent in the same composition.  The dissolving solvent as described in the application, as filed, is the solvent used to dissolve the docetaxel conjugate prior to lyophilization and is removed during the lyophilization process.  The examiner’s position is further supported by the limitations recited in new claims 15-19 wherein the dissolving solvents are limited to substances such as tert-butyl alcohol, which is only discussed in the specification and original claims in terms of dissolving the docetaxel conjugate prior to the lyophilization step.  Also, in the remarks filed 08/29/2022, Applicant cites original claims 8-10 as providing support for the new claims 15-19.  Original claims 8-10 are method claims that limit the identity of the solvent used to dissolve the docetaxel conjugate prior to the lyophilization step.  The examiner’s position is further supported by page 14 of the specification, which indicates that the dissolving solvent is basically evaporated after lyophilization, which does not affect the safety of subsequent use of the drug (see page 14).  The application, as filed, also explains that “[t]he lyophilized powder injection of the docetaxel conjugate exists in a solid form, rather than a solution containing surfactant, and thus the stability of the drug is significantly improved.”  In summary, a pharmaceutical composition that includes a lyophilized powder of docetaxel conjugate and a dissolving solvent is not supported under 35 USC 112(a).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11, 12, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to require a pharmaceutical composition including a lyophilized docetaxel conjugate powder and a dissolving solvent.  This renders the claim indefinite because it is unclear how a single composition could contain both a powdered lyophilizate (i.e. undissolved) docetaxel conjugate and also contain a solvent in which it is soluble, i.e. the dissolving solvent.  The claim as it is currently worded is internally contradictory.  

Analogously, claims 15-19 are also internally contradictory.  These claims limit the dissolving solvent as claimed in claim 1 to substances such as tert-butyl alcohol or an aqueous solution of tert-butyl alcohol, which the instant specification indicates is a solvent for the docetaxel conjugate powder required by claim 1.  

In the interest of compact prosecution, and in view of the specification and original claims 8-10 cited by Applicant in the remarks filed 08/29/2022 as support for the new claims 15-19, the examiner interprets the “dissolving solvent” to limit to the solvent that had been used to form the lyophilized docetaxel powder.  The examiner’s position is further supported by page 14 of the specification, which indicates that the dissolved solvent is basically evaporated after lyophilization (see page 14).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2013/0143826; publication date: 06/06/2013; cited in the IDS filed 07/01/2021) in view of Univ Tsinghua (Hereafter “Tsinghua”; CN 106589055; publication date: 04/26/2017; cited in the IDS filed on 08/20/2020; citing the human translation provided to the USPTO January 2022), Jiangsu Hengrui Medicine Co (Hereafter “Jiangsu”; CN 101396354; publication date: 04/01/2009; cited in the IDS filed 08/20/2020; citing the English Machine Translation), Shanghai Modern Pharmaceutical Engineering (Hereafter “Shanghai”; CN 102274190; publication date 12/14/2011; cited in the IDS filed 08/20/2020; citing the English Machine Translation), Bouzada (US 2009/0215883; publication date: 08/27/2009) and Teagarden (European Journal of Pharmaceutical Sciences, Vol 15, pages 115-133; publication year: 2002).

The claims are being examined in view of the species election Compound 1A1, as recited in claim 6 in the claim set filed on 11/03/2021.  
Liu discloses conjugates of docetaxel or paclitaxel with muramyl dipeptide derivatives that possess duel anti-tumor and antimetastatic effects (abstract; 0005).    An example compound has the following chemical structure: 

[AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The above structure differs from the elected species IA1 in that the circled group is an amide rather than a carboxylic acid group.   
Tsinghua discloses docetaxel conjugates with muramyl dipeptides (claim 1).  In addition to inhibiting tumor cell division due to the docetaxel moiety, the docetaxel conjugates diminish pro-tumorigenic/pro-metastatic signals by antagonizing inflammatory signaling pathways (0007).  The muramyl dipeptide moiety of Tsinghua’s conjugate has the following general formula: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

R3 in the above structure corresponds to the -NH2 group in the circled atoms in Liu’s structure that is reproduced on the preceding page and corresponds to the -OH group in the same position of the elected species compound IA1.  More specifically, this structure corresponds to the example disclosed by Liu above and also reads on the muramyl dipeptide analogue of the elected species of Compound 1A1, when X is a methyl group; Ar is substituted aryl; m is 1, n is 1, and R3 is amine (as in Liu’s structure) or hydroxyl (as in the elected species IA1; 0116 of the human translation of Tsinghua). The aryl group is substituted with halides including F and Cl (e.g. pages 7 of the human translation of Tsinghua).  Tsinghua discloses that R3 may be a hydroxyl group or an amino group (claim 4).  In view of Tsinghua, one having ordinary skill would have recognized the muramyl dipeptide analogue having a hydroxyl group in the R3 position, as claimed, as a suitable alternative muramyl dipeptide analogue for diminishing inflammation in the region of a tumor thereby decreasing tumor growth and metastasis.  
It would have been prima facie obvious to substitute a muramyl dipeptide analogue having an -OH moiety for R3 in the structure disclosed by Tsinghua for the muramyl dipeptide analogue moiety having a -NH2 moiety for R3 as disclosed by Liu because one having ordinary skill in the art would have recognized that both moieties are capable of stimulating the immune system to antagonize tumor growth and metastasis.  See MPEP 2144.07.  
Neither Liu nor Tsinghua disclose details regarding how to formulate the compounds disclosed therein. 
Jiangsu discloses a formulation containing a docetaxel derivative (page 1, claim 2) and particularly an ester (page 3).  The formulation is a solution containing docetaxel, or derivative, Tween 80, and formulated to have a pH within the range of 3 to 5 (abstract).  The surfactant (Tween 80) may be present at a ratio of 100 mL for every 1 to 10 g of drug (claim 17 and page 3).  Jiangsu discloses further that the amount of surfactant can be selected according to the needs and dissolubility of the taxane analog derivative in the chosen surfactant (page 3).  The resulting formulation contains docetaxel in solution and provides good chemical stability in liquid form.  Thus, in view of Jiangsu, one having ordinary skill in the art would recognize pH as a result-effective variable that influences docetaxel/docetaxel derivative stability and would also recognize that Tween 80 solutions can solubilize docetaxel derivatives and that the required amount of Tween 80 to achieve solubilization may differ depending on the identity of the derivative; however, routine testing of several concentrations could be applied to discover optimal surfactant content to solubilize the docetaxel derivative.  
It would have been prima facie obvious to formulate the derivative disclosed by Tsinghua to have a mildly acidic pH in a Tween 80 surfactant solution.  The skilled artisan would have been motivated to do so in order to increase the stability of the docetaxel derivative.  The artisan of ordinary skill would have had a reasonable expectation of success because this would merely require adjusting the pH with a routinely used buffer (e.g. the citric acid disclosed by Jiangsu), and optimizing the amount of Tween 80 by routine testing in order to achieve solubilization of the docetaxel derivative.  The examiner does not consider the ratio of surfactant to docetaxel conjugate recited in instant claim 1 to patentably define over the cited prior art as one having ordinary skill in the art could have readily determined the ratio of Tween 80 to docetaxel conjugate required to solubilize the docetaxel conjugate by routine testing of several concentrations.  See MPEP 2144.05.  
With regard to instant claim 1, the ratio of surfactant to docetaxel derivative required by instant claim 1 overlaps with the range recited in Jiangsu mentioned above.  However, neither Tsinghua nor Jiangsu disclose storing the docetaxel conjugate in a composition containing a carrier in a first container having no surfactant and separately storing a reconstitution solvent having a surfactant as required by instant claim 1. 
Shanghai discloses the taxane paclitaxel can be lyophilized in the presence of albumin and a freeze drying protectant by first dissolving the taxane in tert-butyl alcohol solvent followed by mixing the docetaxel/t-butyl alcohol solution with an aqueous solution of albumin and the freeze drying protectant (page 3).  
Bouzada, in the analogous art of taxane formulations (abstract) discloses that lyophilization can improve storage stability of drugs (0016).  
Teagarden discloses many benefits to lyophilization with a tert-butyl alcohol aqueous solvent system including improved chemical stability during processing and during storage of the freeze dried product (entire document). 
It would have been prima facie obvious to formulate the docetaxel conjugate composition as a freeze dried formulation.  The artisan of ordinary skill would have been motivated to lyophilize the docetaxel conjugate to provide improved stability to the substance.  The skilled artisan would have had a reasonable expectation of success because Shanghai discloses that a closely related compound (paclitaxel) can be successfully freeze dried using a t-butyl alcohol aqueous solvent system.  With regard to the limitations of instant claim 1, in following the teachings of Liu/Tsinghua/Jiangsu/Shanghai, one would formulate the conjugate as a lyophilizate in a carrier such as albumin and a freeze drying protectant based on Shanghai and would design the lyophilizate to have a weakly acidic pH (e.g. in the range of 3-5) on reconstitution in order to improve the stability of the docetaxel upon reconstitution in an aqueous solution.  With regard to storing the surfactant (e.g. Tween 80 as disclosed by Jiangsu) in a vial containing a reconstitution solvent, Bouzada discloses that it was known in the art to store docetaxel lyophilizates separately from their reconstitution solutions (abstract).  As this arrangement was known in the prior art as of the effective filing date of the instant invention, the examiner does not consider this limitation of instant claim 1 to patentably define over the prior art.  The examiner also notes that Bouzada discloses that (a) Tween 80-containing aqueous solvents are highly effective at reconstituting docetaxel into solution (0104 and Table 1 spanning pages 8-9) and (b) high concentrations of Tween 80 have various undesirable side effects (0012), and the WHO estimates a maximum daily dose of 25mg/kg Tween 80 (0015).  Thus, in view of Bouzada, one having ordinary skill would understand that Tween 80 is very effective at solubilizing taxanes, but that at high concentrations it exhibits dose-limiting toxicities.  Bouzada provides motivation to decrease the quantity of Tween 80 used in the formulation to offset the negative side effects.  
In summary, one having ordinary skill in the art would have predicted at the effective filing date of the instant invention that Tsinghua’s conjugate could be stabilized by lyophilization in a t-butyl alcohol/water cosolvent system (i.e. the “dissolving solvent” as required by instant claim 1) using routine excipients such as albumin and/or a freeze drying protectant, that a mildly acidic pH would add further stability to the docetaxel conjugate during processing and upon reconstitution in aqueous solvents, that a separate Tween-80 surfactant solution would be capable of solubilizing the lyophilizate, and that the amount of Tween-80 necessary to solubilize the lyophilized docetaxel conjugate could be determined by routine optimization.  Moreover, one would be motivated to use as little Tween 80 as possible in order to avoid dose-limiting toxicity associated with this surfactant.  
With regard to instant claim 2, as noted above, Shanghai teaches albumin (abstract).
With regard to instant claim 3, Jiangsu teaches citric acid (page 3).
With regard to instant claim 4, as noted above, the range in amount of surfactant disclosed by Jiangsu is from 1-10 g of drug per 100 mL of surfactant, but one having ordinary skill can determine the optimal amount of surfactant required to solubilize any given docetaxel conjugate as a matter of routine.  The examiner also notes that the range in ratio of surfactant to docetaxel conjugate required by instant claim 4 overlaps with the range recited by Jiangsu at the value 10:1 (surfactant:drug; the density of Tween 80 is approximately 1g/mL).  See MPEP 2144.05.  
With regard to instant claim 5, as noted above, Jiangsu discloses Tween 80.
With regard to instant claim 6, as noted above, the formula disclosed by Tsinghua embraces compound 1A1 as recited in instant claim 6.  
With regard to instant claim 11, Shanghai discloses a range in amount of paclitaxel of from 4-6% and amounts of albumin and freeze drying protectant each to be 35-60% of the composition.  The range implicitly disclosed for total “carrier” (i.e. albumin + freeze drying protectant) overlaps with the range required by the instant claims, and would give one of ordinary skill in the art a starting point to optimize the quantity of these agents for the specific docetaxel conjugate disclosed by Tsinghua.  
With regard to instant claim 14, as noted above, both Jiangsu and Bouzada disclose that Tween 80 solutions are very good at solubilizing docetaxel.  Accordingly, one having ordinary skill would expect this surfactant to be effective to solubilize docetaxel derivatives.  
With regard to claims 15-19, the examiner notes that the instant specification indicates that the mixture of water and tert-butyl alcohol used to form the lyophilized docetaxel conjugate powder, i.e. the “dissolving solvents” do not remain present to any significant degree after lyophilization (page 14 of the instant specification).  The examiner considers the “dissolving solvent” recited in claim 1 and whose identity is further limited in claims 15-19, to effectively be product by process language (see new matter and indefiniteness rejections above, which describe the use of the term “dissolving solvent” and the specific solvents recited in instant claims 15-19 as those that are used to form the final lyophilized docetaxel conjugate powder).  According to MPEP 2113: product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art”.  Insomuch as the requirement of a “dissolving solvent” in instant claim 1, and the specific dissolving solvents recited in instant claims 15-19 require any solvent to be present in the final composition, the examiner considers residual water and tert-butyl alcohol to be taught by the cited prior art as Teagarden discloses the benefits of this particular solvent system.  The examiner does not consider the ratio of water to tert-butyl alcohol required for the dissolving solvent by instant claims 18-19 to particularly limit the trace amounts of water or tert-butyl alcohol that might remain in the instant invention because, as explained by applicant “the dissolved solvent is basically evaporated after lyophilization” (see page 14 of the instant specification).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2013/0143826; publication date: 06/06/2013; cited in the IDS filed 07/01/2021), Univ Tsinghua (Hereafter “Tsinghua”; CN 106589055; publication date: 04/26/2017; cited in the IDS filed on 08/20/2020; citing the human translation provided to the USPTO January 2022), Jiangsu Hengrui Medicine Co (Hereafter “Jiangsu”; CN 101396354; publication date: 04/01/2009; cited in the IDS filed 08/20/2020; citing the English Machine Translation), Shanghai Modern Pharmaceutical Engineering (Hereafter “Shanghai”; CN 102274190; publication date 12/14/2011; cited in the IDS filed 08/20/2020; citing the English Machine Translation), Bouzada (US 2009/0215883; publication date: 08/27/2009) and Teagarden (European Journal of Pharmaceutical Sciences, Vol 15, pages 115-133; publication year: 2002) as applied to claims 1-6, 11, and 14-19 above, and further in view of Kitamoto (US 2013/0046000; publication date: 02/13/2013).  

The relevant disclosures of Tsinghua, Jiangsu, Shanghai, Bouzada, and Teagarden are set forth above.  None of these references disclose using dihydrogen phosphate and sodium hydroxide as the pH adjusting agents as required by instant claim 12.  
Kitamoto, in the analogous art of taxane compositions (0002), discloses that pharmaceutically acceptable buffers include the citric acid disclosed by Jiangsu and also substances such as sodium dihydrogen phosphate and sodium hydroxide (0255).  It would have been prima facie obvious to use dihydrogen phosphate and sodium hydroxide to adjust the pH of the formulation of Tsinghua’s docetaxel conjugate because one having ordinary skill in the art would have recognized this substance to be suitable for this purpose (see MPEP 2144.07).  

Response to Arguments
Applicant’s arguments, see pages 14-15, filed 08/29/2022, with respect to the rejection of the claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth above. 

Conclusion
No claims are allowed.  

                                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617